      21-03009-hcm Doc#1-52 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 49 Pg 1 of
                                          EXHIBIT
                                              3 B
Raquel Arroyos

From:                      Jeff Lucky <jlucky@raylaw.com>
Sent:                      Thursday, October 15, 2020 2:33 PM
To:                        Eric Wood
Cc:                        Raquel Arroyos; Shannon Latham; kimberly@brownfoxlaw.com
Subject:                   RE: WESTAR -- Deposition dispute



Eric,

I will gladly accept your apology as soon as you provide me with dates and a suggested
location for the depositions of your clients, at which time I will call my client to check on
his availability.

I am not inclined to do these depositions via Zoom because, as you know, they will be
document intensive. In any event, I can arrange for a deposition site with appropriate
social distancing capacity. If your clients desire, we can all wear masks and follow any
other reasonable guidelines per the relevant authorities, as all of us have been doing for
some time now. I will even provide separate exhibit books for each witness and yourself in
order to minimize document handling issues.

I understand that you are busy today but you’ve had about 5 weeks to gather this
information and make some kind of proposal, so it is incumbent upon you to provide dates
and other specific information as needed to allow me to make appropriate arrangements— if
we can reach an agreement at this late stage.

You appear to have an associate and a paralegal whose names are showing up consistently
in correspondence on this case. I trust that one of them is already working to get dates
from your clients while you do more important things today, so I look forward getting your
proposed dates and your specific location preference no later than 6pm MDT this evening.

If this information is not promptly forthcoming or if we cannot reach a satisfactory
agreement by noon tomorrow, please advise both of your clients that I will be requiring
their participation as witnesses (via Zoom) in any hearing on your motion to quash or
corresponding motion by this office.

Finally, please copy Ms. Arroyos in my office on any related emails.

Sincerely,

Ray |Peña | McChristian, PC
Albuquerque | El Paso | Ft Worth | San Antonio
 Direct: 915-832-7234 | Office: 915-832-7200 | Fax: 915-832-7333
jlucky@raylaw.com

Licensed in Texas since 1990
Licensed in New Mexico since 1991


                                                  1
                                             EXHIBIT B
           21-03009-hcm Doc#1-52 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 49 Pg 2 of
                                               EXHIBIT
                                                   3 B
From: Eric Wood <eric@brownfoxlaw.com>
Sent: Thursday, October 15, 2020 7:23 AM
To: Jeff Lucky <jlucky@raylaw.com>
Subject: RE: WESTAR -- Deposition dispute

Jeff,
My apologies for not getting back to you with deposition dates sooner. I will be out of pocket in a deposition all day
today, but I have inquired from my clients about available dates for their depositions, and I will get back to you with
dates as soon as I am able. I appreciate your patience. Will you confirm whether you are amenable to taking the
depositions via Zoom or other video platform given the current pandemic?
We would like to take Dr. Bhatt’s deposition as well (I am fine with doing it by Zoom), so will you please provide
available dates for him as well when you can?
Thanks again and I appreciate your patience.
Regards,




From: Jeff Lucky <jlucky@raylaw.com>
Sent: Wednesday, October 14, 2020 3:00 PM
To: Eric Wood <eric@brownfoxlaw.com>
Cc: Raquel Arroyos <rarroyos@raylaw.com>; Shannon Latham <shannon@brownfoxlaw.com>; Kimberly Porter
<kimberly@brownfoxlaw.com>
Subject: WESTAR -- Deposition dispute
Importance: High

Mr. Wood,

This email is to follow up on my call to your office of this afternoon. Consistent with the
applicable conference requirements of the Texas Rules of Civil Procedure I called your office
a moment ago. I could not reach you, so I left you a detailed voice mail regarding the failure
of your office to respond to any of three prior requests (dating back to August) for
deposition dates of your clients. Your non-responsiveness in this regard was recently
compounded by your failure to make any attempt to confer before filing your unjustified
motion to quash our alternative-date notices of deposition.

Please understand that If I do not hear from you within 24 hours, or if we cannot promptly
resolve this dispute in a manner that is fair to my client, I intend to file my own motion
asking the court to deal with this issue. Since your office has never previously responded
to our timely requests for deposition dates and availability, any motion (or response) that I
have to file will include a request for reasonable fees incurred by my client in having to 1)
respond to your motion to quash, and 2) and any other wasted time and effort in having to
seek court intervention to obtain depositions of your plaintiffs who chose to file suit in this
forum.

Sincerely,

Jeffrey Thomas Lucky

                                                             2
                                                        EXHIBIT B
21-03009-hcm Doc#1-52 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 49 Pg 3 of
                                    EXHIBIT
                                        3 B
          Ray |Peña | McChristian, PC
          Albuquerque | El Paso | Ft Worth | San Antonio
          Direct: 915-832-7234 | Office: 915-832-7200 | Fax: 915-832-7333
          jlucky@raylaw.com

          Licensed in Texas and New Mexico

          Certified – Personal Injury Trial Law
          By the Texas Board of Legal Specialization




                                                        3
                                       EXHIBIT B
